DETAILED ACTION
This Office Action is in response to the filing of the application on 7/29/2020. Since the initial filing, no claims have been amended, added, or cancelled. Thus, claims 1-16 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Figs. 3 and 5 fail to comply with 37 CFR 1.84(h)(1) where an exploded view needs to be embraced by a bracket to show the relationship between the components.
Fig. 6 fails to comply with 37 CFR 1.83(a) where rectangular boxes are to be labeled to provide proper understanding of the drawing at a glance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because line 1 contains the implied phrase “Provided is”.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 4 and 11 are objected to because of the following informalities: 
Claim 4 line 3 recites the language “a discharge hole.” It is unclear whether or not the discharge hole claimed is the same or different from the “discharge hole” of claim 1 line 10. Examiner suggests changing to read --the discharge hole-- in order to clarify that the same discharge hole is being referred to.
Claim 11 line 3 recites the language “is configured of accommodating.” Examiner suggests changing to read --is configured to accommodate-- in order to correct a grammatical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao (US Pub. 2017/0119919) in view of Shieh (US Pub. 2021/0128772).
Regarding claim 1, Hsiao discloses a COVID-19 respiratory therapy device (see aromatherapy nebulizing diffuser 1 in Figs. 1-6), comprising: a main body defining an interior space (see Fig. 6 cover shell 80 forming an interior space within it and bottom shell 10 and the space within it); a container provided on an upper portion of the main body (see Fig. 6 container body 31, substantially comprised of fluid container 30); an inhalation nozzle installed on an upper portion of the container (see Fig. 6 the constricted section about spray hole 41 that is part of cap 40); a water tank installed in the container and having an open top (see Fig. 6 container body 31, which can contain water as seen in [0030]); a vapor space defined by the container and the inhalation nozzle (see Fig. 6 the interior spaces of container body 31 through which the nebulized material travels (see the arrows depicting the motion of the air entrained with particles, such as air passage 331)); a nebulizer installed in the water tank and nebulizing water in the water tank (see Fig. 6 where fluid container 30 includes oscillator 50 for nebulizing the water container in the fluid container); a controller provided in the interior space and controlling the nebulizer (see Fig. 6 control circuit board 60); and a discharge hole provided on an upper portion of the inhalation nozzle (see Fig. 6 the orifice of spray hole 41). 
Hsiao lacks a detailed description of a vaporizer installed in the water tank and evaporating water in the water tank.
However, Shieh teaches a similar device for vaporizing water (see [0003] and [0043]) in a water tank (see Figs. 4a-4b where oscillator 21 produces a vapor mist of the water in fluid tank 41).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nebulizing oscillator of Hsiao to be the vaporizing oscillator as taught by Shieh, as it would be a simple substitution of one type of oscillator for another, to yield the predictable result of entraining particles of the liquid within the air.
Regarding claim 2, the modified Hsiao device has wherein the container is provided with a hole at a center (Hsiao; see Fig. 6, the lower part of container body 31 where there is a space below oscillator 50 that is an open interior space, being a hole on which the fluid container 30 rests), wherein the water tank is installed in the hole (Hsiao; see Fig. 6 where fluid container 30 sits above the hole that is the space below oscillator 50). 
Regarding claim 3, the modified Hsiao device has wherein the inhalation nozzle is installed detachably to the container (Hsiao; as best seen in Fig. 2 where cap 40 is placed over fluid container 30 so as to act as a cap, and is a separate component that can be detached, as seen by the shown interface between the two components), wherein a nozzle fitting part is provided around a lower end of the inhalation nozzle (Hsiao; see below annotated Fig. 2), wherein a body fitting part is in such a shape as complementary to the nozzle fitting part and is provided around an upper end of the container (Hsiao; see below annotated Fig. 2). 

    PNG
    media_image1.png
    615
    535
    media_image1.png
    Greyscale

Regarding claim 4, the modified Hsiao device has wherein the inhalation nozzle is provided with an inclined surface (Hsiao; see cap 40 in Fig. 6 which inclines as it approaches spray hole 41), wherein the inclined surface is provided with a discharge hole and configured for accommodating a user’s nose (Hsiao; see the top of cap 40 at spray hole 41, being at the end of the inclined surface and being capable of interacting with a user’s nose). 
Regarding claim 10, the modified Hsiao device has wherein the vaporizer includes an ultrasonic vibrator (Shieh; see [0043]), wherein the ultrasonic vibrator is installed on a bottom of the water tank (Hsiao; see Fig. 6 where oscillator 50 is at the bottom of fluid container 30, and has been modified to be the oscillator of Shieh). 
Claims 5-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao in view of Shieh as applied to claims 1 and 10 above, respectively, and further in view of Bourque (US Pat. 10,471,223).
Regarding claim 5, the modified Hsiao device has the vaporizer installed on a bottom or a side wall of the water tank. 
The modified Hsiao device lacks a detailed description of wherein the vaporizer includes a heater, wherein the heater is installed on a bottom or a side wall of the water tank. 
However, Bourque teaches a similar device for producing vapor, where a heater is located on a bottom of the tank for producing vapor (see heater 130 in Fig. 10, where the heater is controlled by a control unit 140 (see Col. 19 lines 3-13) and a temperature sensor for sensing heat for controlling the heater (see Col. 23 lines 34-43)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vaporizer of the modified Hsiao device to include a heater and heat sensor connected to the controller as taught by Bourque, as it would provide an additional means of producing vapor, while also allowing for a greater variety of substances be vaporized. 
Regarding claim 6, the modified Hsiao device has wherein the water tank is provided with a first sensor (Bourque; see Col. 23 lines 34-43 where the sensor is in the container, and thus in the water tank of the modified Hsiao device), wherein the first sensor senses temperature of the water in the water tank, and wherein the controller is electrically connected to the first sensor (Bourque; see Col. 23 lines 34-43 where in the modified Hsiao device the sensor senses temperature within the fluid container, and is connected to the control unit of Hsiao). 
Regarding claim 7, the modified Hsiao device has a vapor space.
The modified Hsiao device lacks a detailed description of a medicine case installed in the vapor space, wherein the medicine case includes a porous box.
However, Bourque further teaches a medicine case installed in the vapor space (see container 10 in Figs. 1, 3A, and 9-10), wherein the medicine case includes a porous box (see Figs. 1, 3A and 9-10 where lids 20/20 of the container can be punctured, and are thus porous), where the medicine is an herb (see Col. 4 lines 36-56).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container and vaporized material of the modified Hsiao device to include a porous medicine box full of an herb as taught by Bourque, as it would allow for the herb to be vaporized to provide a range of therapeutic and medicinal benefits (Bourque; see Col. 4 lines 36-56).
Regarding claim 8, the modified Hsiao device has wherein the vaporizer is configured to accommodate a therapeutic agent (Bourque; see Col. 4 lines 36-56), wherein the therapeutic agent includes an antiviral herb (Bourque; see Col. 4 lines 36-56, where cannabis is known to have antiviral properties). 
Regarding claim 9, the modified Hsiao device has wherein the water tank is provided with a first sensor (Bourque; see Col. 23 lines 34-43 where the sensor is in the container, and thus in the water tank of the modified Hsiao device), wherein the first sensor senses temperature of the water in the water tank, and wherein the controller is electrically connected to the first sensor (Bourque; see Col. 23 lines 34-43 where in the modified Hsiao device the sensor senses temperature within the fluid container, and is connected to the control unit of Hsiao). 
Regarding claim 16, the modified Hsiao device, as modified in claim 5, has wherein the main body is provided with an input panel (Hsiao; see Fig. 1 selector keys 15), wherein the input panel inputs a first operating condition and a second operating condition (Hsiao; see [0041] where the selector keys are used to provide controls to the control circuit board 60 and oscillator 50, and thus there are at least two operating conditions selectable by the keys, the controller being modified by Bourque for control over the heater and heat sensors), wherein the vaporizer comprises a heater, wherein the heater heats the water in the water tank (Bourque; heater 130 in Fig. 10), wherein, when the first operating condition is input through the input panel, the controller operates the ultrasonic vibrators and heats the water in the water tank to a first temperature (Bourque; see Col. 25 lines 30-44 where a manual control over the parameters can be done, such that the controller of Hsiao activates its oscillator and the controller has been modified to control the heater of Bourque to a first temperature), wherein, when the second operating condition is input through the input panel, the controller does not operate the ultrasonic vibrator and heats the water in the water tank to a second temperature, wherein the first temperature is lower than the second temperature (Bourque; see Col. 25 lines 30-44 where a manual control over the parameters can be done, such that the modified controller controls the heater of Bourque separately from the oscillator, and manual control allows for a second temperature that is set higher than the first temperature). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiao in view of Shieh as applied to claim 10 above, and further in view of Holyoake et al. (US Pub 2018/0078728).
Regarding claim 11, the modified Hsiao device has wherein the vaporizer is configured of accommodating a therapeutic agent (Hsiao; the water within the fluid tank 30 of Fig. 6).
The modified Hsiao device lacks a detailed description of wherein the therapeutic agent includes a silver nano solution mixed in the water tank.
However, Holyoake teaches a similar device for delivering gas to a user, where a silver nano solution is applied (see [0564]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water solution of the modified Hsiao device to include silver nano as taught by Holyoake, as it would provide antimicrobial properties to the device (Holyoake; see [0564]).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao in view of Shieh in view of Holyoake as applied to claim 11 above, and further in view of Gyeong Bon (KR 20120000652; see attached translated copy).
Regarding claim 12, the modified Hsiao device has the water tank is provided with a second sensor (Hsiao; water level sensor 35 in Fig. 6). 
The modified Hsiao device lacks a detailed description of the water tank is provided with a second sensor, wherein the second sensor detects a silver nano component contained in the water in the water tank, wherein the controller is electrically connected to the second sensor. 
However, Gyeong Bon teaches a similar device that uses water to be applied to the human body, where silver nano ions are generated and mixed into the water, with there being a sensor capable of detecting the concentration of the silver nano ions in order to control their production (see [0001] and [0006]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid tank of the modified Hsiao device to include sensors for detecting a concentration of silver nano ions as taught by Gyeong Bon as it would provide means for detecting and controller the concentration within the water, to ensure that the concentration remains effective for antimicrobial and other therapeutic purposes. 
Regarding claim 13, the modified Hsiao device has wherein the controller operates the ultrasonic vibrator when the controller receives a first signal from the second sensor (Hsiao; see Fig. 6 where circuit control board 60 controls the modified oscillator 50, and where the control board receives data from the silver nano sensor as modified by Gyeong Bon; such that the control over the vaporization is dependent on the sensed values (Bourque; see Col. 23 lines 34-43)), wherein the first signal is generated when the second sensor detects the silver nano component (Gyeong Bon; see [0001] and [0006] where the sensor detects the silver nano concentration, which is sent to the controller of Hsiao in the modified device). 
Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Dong (US Pub. 2020/0077714), Hu et al. (US Pub. 2019/0374965), Edwards et al. (US Pub. 2019/0105460), Gavini et al. (US Pat. 9,700,686), Cashman (US Pat. 11,419,818), and Meng et al. (US Pat. 10,905,787) are cited to show similar vaporization devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785